Citation Nr: 1811058	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-27 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of right ankle injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for residuals of right ankle injury.	

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disorder (GERD) with hiatal hernia, h. pylori, esophagitis, chronic diarrhea, and gall bladder and appendectomy surgery.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2011 and July 2016 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Albuquerque, New Mexico and New Orleans, Louisiana.  Jurisdiction of the case currently lies with the RO in New Orleans, Louisiana.

Pursuant to the Veteran's claim received on April 8, 2011, the August 2011 rating decision granted an increased rating of 10 percent for GERD with hiatal hernia, h. pylori, esophagitis, chronic diarrhea, and gall bladder and appendectomy surgery, from April 8, 2011.  The Veteran subsequently filed a timely notice of disagreement with regard to that rating.  By a September 2012 rating decision, the RO increased the rating from 10 percent to 30 percent effective from April 8, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The July 2016 rating decision continued the denial of service connection for residuals of right ankle injury and a left ankle disorder.

In December 2017, the Veteran provided testimony at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In Rice v. Shinseki, the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran filed a TDIU claim and has asserted that he was unable to gain or maintain employment because of his service-connected gastrointestinal disability.  In light of Rice, the issue of entitlement to a TDIU is properly before the Board, as listed on the title page of this decision.

The claims, other than whether new and material evidence has been received to reopen service connection for right and left ankle disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2014 rating decision declined to reopen the Veteran's claims for entitlement to service connection for residuals of right ankle injury and for a left ankle disorder; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the final April 2014 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of right ankle injury and for a left ankle disorder.


CONCLUSIONS OF LAW

1.  The April 2014 rating decision that declined to reopen a claim of entitlement to service connection for residuals of right ankle injury and for a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claim for entitlement of service connection for residuals of right ankle injury is reopened.  38 U.S.C. 
§§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a) (2017).

3.  New and material evidence having been received, the claim for entitlement of service connection for a left ankle disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for residuals of right ankle injury and for a left ankle disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C. § 5108 ]."  38 U.S.C. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

In September 2000, the Veteran filed his original claims for entitlement to service connection for bilateral ankle sprain.  The RO denied the claims in a May 2001 rating decision finding that the left ankle condition neither occurred in nor was caused by service and that the evidence failed to show a right ankle disability for which compensation may be established.  

The Veteran filed a claim to reopen the issues of service connection for a left ankle disorder and residuals of right ankle injury in May 2013.  In an April 2014 rating decision, the RO reopened the claims but denied the claims on the merits finding these conditions were not incurred in or aggravated by military service.  

The Veteran did not submit any evidence within one year of the April 2014 rating decision, nor did he file a timely appeal to the April 2014 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran filed a claim to reopen his claim for service connection for weak ankles in March 2016.  The July 2016 rating decision on appeal denied the claims to reopen.

The basis of the April 2014 prior final denials was the RO's findings that the right and left ankle conditions were not incurred in or aggravated by military service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the April 2014 rating decision that addresses these bases.

Evidence submitted and obtained since the April 2014 rating decision includes VA treatment records and lay evidence.  In particular, in his August 2016 notice of disagreement and August 2017 substantive appeal, the Veteran provided lay statements that he at least spent 10 years of his naval career onboard U.S. Navy ships wearing steel-toed boots and had to constantly walk around the ship as part of his duties as security and Mater at Arms; as his career progressed his ankles became weaker and weaker and eventually started popping, cracking, and grinding whenever he moved them.  He stated that the rocking, rolling, and pounding of the ship on the sea, as well as physical fitness training by running, jumping, sprinting, and making quick turns in changing directions sharply caused his ankle issues.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses whether the Veteran's right and left ankle conditions were related to his military service, and is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for residuals of right ankle injury and for a left ankle disorder since the April 2014 rating decision.  On this basis, the issues of entitlement to service connection for residuals of right ankle injury and a left ankle disorder are reopened.


ORDER

New and material evidence having been received, the claim for service connection for residuals of right ankle injury is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a left ankle disorder is reopened, and to that extent only, the appeal is granted.



REMAND

Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claims.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's claims for ankle disabilities, a March 2017 VA examiner provided an opinion that the Veteran's ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran had sprained right and left ankles in service that resolved and there was no documentation of treatment for a right or left ankle condition within the first year after military service.  The examiner also noted that after service, the Veteran only required treatment for a right ankle condition after a post-military injury in 2015.

Here, the only rationale provided by the examiner for the negative nexus opinion was the lack of treatment records, or insufficient documentation, recording the Veteran's symptomatology or diagnosis.  Clearly, the examiner based the opinion on the absence of corroborating evidence of symptoms during service and the lack of treatment after service, and failed to consider the Veteran's description of his symptomatology.  In this regard, the Board highlights the relevant law that generally, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

In this regard, the Board observes that only four months after separation from service, the Veteran reported several ankle sprains, popping, and grinding during a December 2000 VA examination.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the VA examiner fails to address the Veteran's contentions.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Veteran's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Given the deficiencies in the Mach 2017 VA medical opinion, the Board finds that the VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Consequently, the case is remanded for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Additionally, in a March 2017 VA ankle disability benefits questionnaire (DBQ) report, the examiner stated that "per the verbal history of this evaluation [the Veteran] stated he stopped working in 2015 after sustaining a work related right lower leg injury.  He stated that he tore the muscles in the right lower leg.  This treatment was outside of the VAMC [(VA Medical Center)], records are not available for review."  These private treatment records relating to the Veteran's reported work-related injury have not yet been obtained.  There is no indication in the record that the RO requested an authorization from the Veteran to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998) (holding that when VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, the case must be remanded for the RO to obtain all treatment records from the Veteran's private physicians.

The Board also notes that there are outstanding VA treatment records that have not been associated with the Veteran's claims file.  During the December 2017 Board hearing, the Veteran testified that he has been seen by a VA physician, Dr. O. every three months and that he was scheduled to see Dr. O. at the VA hospital in Shreveport, Louisiana in January 2018.  However, currently the record does not include any VA treatment records dated subsequent to October 2017.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As a claim for an increased rating has not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his claimed disabilities since separation of service.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all treatment records relating to the Veteran's ankles from his private physicians, as referenced in the March 2017 VA examination report.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the Veteran's claims file any outstanding treatment records for the Veteran from the VA Medical Center in Shreveport, Louisiana, and all associated outpatient clinics, dated from October 2017 to the present.  All actions to obtain the requested records should be documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be notified, and a memorandum of unavailability should be placed in the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed ankle disabilities by an examiner with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ankle disability was incurred in or otherwise related to the Veteran's military service, to include the claimed physical strain from wearing steel-toed boots on the sea and physical training during from military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

A complete rationale for any opinion expressed should be provided.

4.  After completing the above actions, the RO must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


